Detailed Office Action
The communication dated 5/17/2021 has been entered and fully considered.
Claims 26,27, and 31-48 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 26, 27, and 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. 8,282,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a pulp [claim 10] and a personal hygiene article comprising pulp [claim 1].  The pulp has a viscosity less than 10 cops [claim 1,11] and has aldehyde functional groups [claim 1 and 11].
Claims 26, 27, and 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.8,753,484. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a personal hygiene article and a pulp [claim1].  The pulp has a viscosity less than 10 cps [claim 1] and has been modified to have a similar copper and carboxy number [claim 2, claim 6].
Claims 26 and 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,332,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a pulp [claim1].  The pulp has a viscosity less than 10 cps [claim 1] and has been modified to have a similar copper and carboxy number [claim 1].


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26, 27 and 47, and 48 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 26, 27, 47, and 48 applicant states that aldehydes are predominately on the C6 and C1 position but predominating at the C1 position.   It is not clear which carbon is considered the number 1 carbon by the applicant and which carbon is considered the number 6 carbon by the applicant.  Therefore, the examiner is further unable to determine the proper meets and bounds of patent protection desired by the applicant.  Further, it is unclear as how a 6 carbon numbering scheme applies to 5 carbon sugar hemicelluloses (that is the applicant does not limit the functional groups to the cellulose of the lignocellulose material).
	Claims 2-25 are dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 31-34, and 38-48 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over U.S. Patent 4,661,205 OW et al. hereinafter OW, and as evidenced by Relationships between Colour Production in Cellulose and the Chemical Changes Brought about by Bleaching by BURGESS, hereinafter BURGESS.
As for claim 26, 31, 47, and 48, OW discloses a process for treating a lignocellulosic pulp with hydrogen peroxide [column 4 lines 55-60] and an activating agent such as aluminum, titanium, tin and specific transition metal catalysts such as molybdenum, and zinc [column 2 lines 30-36].   Examiner has interpreted the term transition metals to only be those metals in Groups 3-12 of the periodic table [column 2 lines 30-45].  OW discloses pulps with viscosities between 11.3 and 13.6 [column 6 lines 35-60] which overlaps the claimed range with sufficient specificity or makes a prima facie case of obviousness.  
OW does not disclose the formation of aldehyde groups on the C1 and C6 positions.  However, since the treatment of OW is a metal catalyst enhanced peroxide treatment substantially the same as the instant invention it is the Examiner’s position that the resultant features of the treatment would be the same such as the C6 to C1 aldehydes on the lignocellulose.
As evidence of the similarity of the treatment OW treatment conditions which cause the oxidation of the lignocellulose are substantially similar.
OW discloses treating bleached kraft pulp [column 8 lines 15-30] which is the applicants most preferred lignocellulosic material to treat [pg. 6 paragraph 1].  
OW discloses using zinc salts [column 2 lines 30-36] which is one of the applicants most preferred metal salts [pg. 7 paragraph 2].  
OW discloses using the metal catalysts at a concentration of 0.05 [column 4 lines 55-60 and which falls within the applicants most preferred range for metal catalyst concentration [pg. 7 paragraph 3].  
OW suggests using a hydrogen peroxide treatment agent which is the most preferred oxidizing treatment agent type of the applicant [pg. 7 paragraph 4].  
OW discloses 1% hydrogen peroxide [column 4 lines 55-57] which falls within the most preferred oxidizing agent range of the applicant [pg. 8 paragraph 1].  
OW discloses a treatment temperature of 85 degrees C [column 4 lines 55-57] which falls within the most preferred temperature range of the instant application [pg. 8 paragraph 2]. 
OW discloses a treatment time of 120 minutes [column 4 lines 60-62] which falls within the applicants most preferred treatment time [pg. 8 paragraph 4].
OW states that the pH of at least about 10 should be maintained to obtain a higher viscosity [column 7 lines 34-35] this falls within the applicant’s broad pH range of about 9, but does not fall within the applicants most preferred range of 2 to 6 [pg. 8 paragraph 3].  Applicant shows that at a pH of 10 pulp can have a viscosity of 10.6 [pg. 33 paragraph 1].
The examiner has given clear rational for the inherency of the disclosed properties by showing that 7/8 conditions fall within the applicants most preferred range and 1/8 conditions fall within the applicants disclosed range (but not the most preferred range).
Furthermore, BURGESS provides substantial evidence that the process of bleaching and oxidizing cellulose forms reducing aldehyde groups from alcohol groups on the cellulose [see e.g. Figure 4 and 5].
As for claims 32-34, OW discloses treating bleached kraft softwood pulp [column 8 lines 15-30].  
As for claims 38-45, OW produces bleached pulp in substantially the same way including using acidic peroxide with metal catalyst.  As such the pulp produced would be expected to have substantially the same properties including substantially similar carboxy numbers and copper number or an obvious variant thereof.
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over 35 U.S.C. 103(a) as obvious over U.S. Patent 6,063,982 MARTIN et al., hereinafter MARTIN, in view of U.S. Patent 4,661,205 OW et al. hereinafter OW and as evidenced by Relationships between Colour Production in Cellulose and the Chemical Changes Brought about by Bleaching by BURGESS, hereinafter BURGESS.
MARTIN discloses using a fluff pulp produced by fluffing pulp in standard fluffing conditions to form an absorbent pad [column 7 lines 35-43].  MARITN discloses a fluid permeable top sheet, a fluid impermeable back sheet layer, and the fluff pulp as the sublayer in between the top and bottom layers column 3 lines 29-67]
MARTIN does not disclose the viscosity of the pulp fluffed for the inner layer.   OW discloses a pulp that has the properties of viscosity of lower than 17 and aldehyde groups as disclosed in prior rejections above.   At the time of the invention it would have been obvious to substitute the pulp of OW for the pulp used in the hygienic article of MARTIN.   At the time of the invention a person of ordinary skill in the art would be motivated to use the bleached pulp of OW because the bleaching process of OW disclosed produces a substantial cost savings [column 6 lines 64-69].
Claims 26, 31-33, and 35-48 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over U.S. 4,410,397 KEMPF, hereinafter KEMPF as evidenced by Relationships between Colour Production in Cellulose and the Chemical Changes Brought about by Bleaching by BURGESS, hereinafter BURGESS. 
As for claim 26, 31, 35-37, 47, and 48, KEMPF discloses a process for bleaching a pulp with 0.1 to 10% of a catalyst including tin, vanadium, and titanium [col. 4 lines 1-4], at an acidic pH ranging from 3-5 [col. 4 lines 56], and peroxide present from 0.5 to 2% [col. 4 lines 35-37].   The pulp produced has a viscosities including 6, 9.7, 9.1 [col.7 lines 1-20].
In the instant case both the prior art product and the instant claims have the same structural feature of viscosities lower than 10.  The existence of aldehyde groups on cellulose is caused by oxidation of OH groups present on cellulose as evidenced by BURGESS [Figure 4 and 5].  The process limitations of the instant specification are similar to that of KEMPF.  KEMPF uses metal catalysts including titanium, tin, and vanadium.  The instant specification states that any transition metal may be used to practice the invention [pg. 7 lines 2-5] and explicitly discloses Vanadium.  Likewise, KEMPF uses an abutting amount of metal catalysts.  Further KEMPF uses an acidic pH range of 3-5 which falls within the instant specification process range.  KEMPF discloses the same oxidant, peroxide, in the range of 0.5 to 2% which falls within the instant specification range.  KEMPF does not disclose any refining treatment to the pulp.  
As KEMPF teaches the same oxidant, same pH, same oxidant amount and teaches an abutting range of catalyst which is suitable for the invention it is the examiner position that a prima facie case has been made that the pulp produced by KEMPF meets the pulp claimed. 
Since the method steps between the application and the prior art are substantially similar the examiner has interpreted that the results would be substantially similar and inherent to the product formed by the method steps [see e.g. MPEP 2112 (11)].  Examiner notes that the discovery of something that is old does not become patentable upon the discovery of a new property [see e.g. MPEP 2112 (I)].
As for claim 32, KEMPF discloses wood pulp [col. 5 lines 39-41].
As for claims 33, KEMPF discloses bleached kraft pulp [col. 5 lines 39-40]
As for claims 38-46, KEMPF produces bleached pulp in substantially the same way including using acidic peroxide with metal catalyst.  As such the pulp produced would be expected to have substantially the same properties including substantially similar carboxy numbers and copper number or an obvious variant thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748